        Case 2:21-cv-01609-CDJ Document 18 Filed 05/12/21 Page 1 of 10




                      UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                            :
 CONFERENCE OF PRESIDENTS OF                :
 MAJOR ITALIAN AMERICAN                     :
 ORGANIZATIONS, INC., et al.,               :
                       Plaintiffs,          : Case Number
                                            : 2:21-cv-01609-CDJ
 V.                                         :
                                            :
 CITY OF PHILADELPHIA, et al.,              :
                      Defendants.           :

                                        ORDER



      AND NOW, this ____day of _____________, 2021, upon consideration of Defendants

City of Philadelphia and Mayor James Kenney’s Motion to Dismiss and Memorandum of Law in

Support and any response thereto, it is hereby ORDERED that the Motion is GRANTED and

the Interpleader’s Complaint (ECF #16) is DISMISSED WITH PREJUDICE.




                                        ___________________________________
                                                                          J.
        Case 2:21-cv-01609-CDJ Document 18 Filed 05/12/21 Page 2 of 10


                       UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                               :
 CONFERENCE OF PRESIDENTS OF                   :
 MAJOR ITALIAN AMERICAN                        :
 ORGANIZATIONS, INC., et al.,                  :
                       Plaintiffs,             : Case Number
                                               : 2:21-cv-01609-CDJ
 V.                                            :
                                               :
 CITY OF PHILADELPHIA, et al.,                 :
                      Defendants.              :

                          DEFENDANTS’ MOTION TO DISMISS



       Defendants, the City of Philadelphia and Mayor James F. Kenney, file this Motion to

Dismiss Intervenor’s Complaint under Rules 12(b)(1) and 12(b)(6). The Court should grant the

motion for the reasons more fully explained in the accompanying memorandum.

       WHEREFORE, the Defendants respectfully request that this Court grant the Motion and

dismiss the Interpleader Complaint with prejudice under Rules 12(b)(1) and 12(b)(6).

                             CITY OF PHILADELPHIA LAW DEPARTMENT
                             DIANA P. CORTES, CITY SOLICITOR

                             /s/ Benjamin Field
                             Benjamin H. Field
                             Divisional Deputy City Solicitor
                             Meghan Claiborne
                             Deputy City Solicitor
                             Lydia Furst
                             Deputy City Solicitor
                             City of Philadelphia Law Department
                             1515 Arch Street, 15th Floor
                             Philadelphia, PA 19102
                             (215) 683-5024
                             benjamin.field@phila.gov

Dated: May 12, 2021
        Case 2:21-cv-01609-CDJ Document 18 Filed 05/12/21 Page 3 of 10




                      UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                        :
 CONFERENCE OF PRESIDENTS OF            :
 MAJOR ITALIAN AMERICAN                 :
 ORGANIZATIONS, INC., et al.,           :
                       Plaintiffs,      : Case Number
                                        : 2:21-cv-01609-CDJ
 V.                                     :
                                        :
 CITY OF PHILADELPHIA, et al.,          :
                      Defendants.       :

                        DEFENDANTS’ MEMORANDUM OF LAW
                      IN SUPPORT OF THEIR MOTION TO DISMISS




                                     CITY OF PHILADELPHIA LAW DEPARTMENT
                                     DIANA P. CORTES, CITY SOLICITOR

                                     By: Benjamin Field, Esq.
                                     Divisional Deputy City Solicitor
                                     P.A. Bar No. 204569
                                     Meghan Claiborne, Esq.
                                     Deputy City Solicitor
                                     P.A. Bar No. 315918
                                     Lydia Furst, Esq.
                                     Deputy City Solicitor
                                     P.A. Bar No. 307450
                                     (215) 683-5024 / benjamin.field@phila.gov
                                     Attorneys for Defendants




Dated: May 12, 2021
         Case 2:21-cv-01609-CDJ Document 18 Filed 05/12/21 Page 4 of 10




       Defendants, the City of Philadelphia and Mayor James F. Kenney (collectively,

“Defendants” or “City”), by and through their undersigned counsel, hereby file this Motion to

Dismiss Intervenor Grand Lodge of Pennsylvania, Sons and Daughters of Italy’s (“Intervenor”)

Complaint under Rules 12(b)(1) and 12(b)(6).

I.     INTRODUCTION

       On January 27, 2021, the Mayor of Philadelphia, James Kenney, issued an Executive

Order that addressed the nomenclature of the City holiday that falls on the second Monday in

October. That day, which had previously been designated “Columbus Day” and continues to be

referred to as Columbus Day by the federal government and the Commonwealth of

Pennsylvania, remains a City holiday but is now designated “Indigenous Peoples’ Day” in

Philadelphia. As the Executive Order explained, Philadelphia is not alone in changing the name

of this holiday to Indigenous Peoples’ Day – Arizona, Michigan, Minnesota, North Carolina,

Vermont, Virginia, Wisconsin and Washington, D.C. have taken similar steps. The choice to

rename Columbus Day Indigenous Peoples’ Day reflects the importance in Philadelphia (and

other communities) of acknowledging the deeply complicated history of Columbus and the

‘discovery’ of America.

       On April 6, 2021, a consortium of Italian American organizations, a local Italian

American non-profit, Councilman Mark Squilla, and a Philadelphia resident of Italian American

heritage challenged the Mayor’s Executive Order by filing the Complaint in this case. Plaintiffs

allege that the Mayor’s Executive Order violates their equal protection rights under the United

States Constitution and that it is contrary to state and city law. As relief, Plaintiffs ask this Court

to declare the Executive Order void and in effect require that the City must refer to the second

Monday in October as “Columbus Day”.
                                                   1
         Case 2:21-cv-01609-CDJ Document 18 Filed 05/12/21 Page 5 of 10




        On April 22, 2021, Intervenor filed a motion to intervene. (ECF #10) On April 27, 2021

the Court granted the motion. (ECF #14) The Intervenor Complaint was docketed on April 28,

2021. (ECF #16) The Intervenor Complaint incorporates by reference paragraphs 1 through 14

and 19 through 189 of the Complaint. (Id.)

        In light of Intervenor’s wholesale adoption of Plaintiffs’ factual allegations and claims,

Defendants incorporate by reference the arguments and authority put forth in their Motion to

Dismiss, filed on May 12, 2021 (“Motion to Dismiss”). (ECF #17)

II.     STATEMENT OF FACTS

        Intervenor, a Pennsylvania Corporation organized and incorporated in 1913, identifies

itself as the oldest and largest fraternal organization of Italian American organizations in the

Commonwealth of Pennsylvania. (Id. at ¶ 2) Intervenor’s By-Laws state that it shall

“commemorate the anniversary of the discovery of America by Christopher Columbus” on the

second Monday in October of each year, and that such date shall be Intervenor’s “Official

Holiday.” (Id. at ¶ 4).

        Defendants further incorporate by reference the facts recited in the Motion to Dismiss.

III.    ARGUMENT

        Intervenor lacks Article III standing because they have not alleged any discriminatory

treatment or concrete direct harm that they have experienced or will experience as a result of the

Executive Order. Intervenor’s attempt to bolster its alleged by harm by relying upon its own By-

Laws is wholly without merit as the Executive Order in no way precludes or interferes with

Intervenor’s personal organizational documents and/or activities. Finally, for the reasons

identified in the Motion to Dismiss, Intervenor’s federal and state law clams fail as a matter of

law.


                                                  2
         Case 2:21-cv-01609-CDJ Document 18 Filed 05/12/21 Page 6 of 10




           A. Intervenor Lacks Standing

                    i. Rule 12(b)(1) Legal Standard

       Under Rule 12(b)(1), a court must grant a motion to dismiss if it lacks subject-matter

jurisdiction to hear a claim. In re Schering Plough Corp. Intron/Temodar Consumer Class

Action, 678 F.3d 235, 243 (3d Cir. 2012); Petruska v. Gannon Univ., 462 F.3d 294, 302 (3d Cir.

2006) (“At issue in a Rule 12(b)(1) motion is the court’s very power to hear the case.” (internal

quotations omitted)). The burden of establishing the federal court’s jurisdiction always lies with

the plaintiff. Kehr Packages v. Fidelcor, Inc., 926 F.2d 1406, 1409 (3d Cir. 1991); Save

Ardmore Coalition v. Lower Merion Twp., 419 F. Supp. 2d 663, 669 (E.D. Pa. 2005). It is

“presume[d] that federal courts lack jurisdiction unless the contrary appears affirmatively from

the record.” Renne v. Geary, 501 U.S. 312, 316 (1991).

       “A Rule 12(b)(1) motion to dismiss for lack of subject matter jurisdiction may present

either a facial or a factual attack.” Singleton v. Jas Auto. LLC, 378 F. Supp. 3d 334, 342 (E.D.

Pa. 2019) (citing Davis v. Wells Fargo, 824 F.3d 333, 346 (3d Cir. 2016)). “A facial attack

concerns an alleged pleading deficiency whereas a factual attack concerns the actual failure of a

plaintiff's claims to comport factually with the jurisdictional prerequisites.” Id. (citing CNA v.

United States, 535 F.3d 132, 139 (3d Cir. 2008)) (quotations omitted).

                   ii. The Complaint Should be Dismissed Pursuant to F.R.C.P. 12(b)(1)
                       Because Intervenor Lacks Standing and Therefore Has Failed to Establish
                       a Justiciable Case or Controversy.

       For all the reasons identified in Defendants’ Motion to Dismiss, including failure to

identify an actual harm or discriminatory behavior, Intervenor lacks standing. Intervenor’s

attempt to supplement their purported by harm by claiming that the Executive Order “makes it

impossible for [Intervenor] to comply with its By-Laws” is baseless. (Id. at ¶ 6). Specifically,

Intervenor’s By-Laws indicate that the organization shall recognize the second Monday in
                                                  3
         Case 2:21-cv-01609-CDJ Document 18 Filed 05/12/21 Page 7 of 10




October as its official holiday for the purpose of celebrating “in a solemn and dignified manner”

the “outstanding achievement and greatness of Christopher Columbus.” (Id. at ¶ 4). However,

the Executive Order is wholly silent as to Intervenor, its By-Laws or the celebration of

Christopher Columbus by private individuals and/or organizations. The Executive Order

addresses the name of the municipal holiday which falls on the second Monday in October of

each year. Intervenor remains free to commemorate Christopher Columbus on the second

Monday in October in whatever manner it sees fit. Thus, this argument fails to remedy the fatal

standing issues identified in the Motion to Dismiss.

       Further, even if Intervenor had sufficiently alleged a harm, it still fails to allege a

sufficient nexus to the City. Intervenor identifies itself as a “fraternal organization of Italian

American organizations in the Commonwealth of Pennsylvania. (Id. at ¶ 2) While Intervenor

identifies its office and place of business as being located at 1518 Walnut Street, Suite 1410,

Philadelphia, PA 19102, it fails to identify a single one of its purported member-Italian American

organizations, the county of incorporation of any such member-organizations, or the county of

residence of even a single member of any such member-organizations. There is simply nothing

to support that a single member of a member-organization actually suffered any harm that could

even give rise to standing if properly pled. See, e.g., Harris v. United States, 447 F. Supp. 2d

208, 211 (D. Conn. 2005) (holding plaintiffs, who were founders of an organization dedicated to

promoting African-American history, lacked standing where they failed to allege direct harm

from federal government’s alleged racial bias in selection of holidays).

       Because Intervenor has failed to allege a concrete and cognizable harm, for the reasons

stated above and set forth in the Motion to Dismiss, Intervenor lacks standing under Article III

and the Complaint should be dismissed pursuant to Rule 12(b)(1).


                                                   4
         Case 2:21-cv-01609-CDJ Document 18 Filed 05/12/21 Page 8 of 10




             B. Intervenor Fails to State a Claim Upon Which Relief May be Granted

                    i. Rule 12(b)(6) Legal Standard

       The applicable standard for a Rule 12(b)(6) motion is well-settled. Under this Rule, the

Court must dismiss an action on motion made before a responsive pleading is filed, when a

complaint “fail[s] to state a claim upon which relief can be granted.” Fed. R. Civ. P. 12(b)(6).

“[A] plaintiff’s obligation to provide the ‘grounds’ of his “‘entitle[ment] to relief” requires more

than labels and conclusions, and a formulaic recitation of the elements of a cause of action will

not do.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (citations omitted); see also

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (stating that a Complaint must contain something

more than “naked assertion[s]” devoid of “further factual enhancement.”). “The basic principle

that a court must accept all allegations as true is inapplicable to either legal conclusions or

[t]hreadbare recitals of the elements of a cause of action, supported by mere conclusory

statements.” Argueta v. U.S. Immigration and Customs Enforcement, 643 F.3d 60, 72 (3d Cir.

2011) (quoting Iqbal, 556 U.S. at 678).

                   ii. Intervenor’s Claims Fail as a Matter of Law.

       Defendants incorporate by reference each of the arguments asserted in the Motion to

Dismiss as to Intervenor’s federal and state claims.

IV.    CONCLUSION

       For all of the foregoing reasons, the Intervenor Complaint should be dismissed with

prejudice.




                                                  5
 Case 2:21-cv-01609-CDJ Document 18 Filed 05/12/21 Page 9 of 10




                             CITY OF PHILADELPHIA LAW DEPARTMENT
                             DIANA P. CORTES, CITY SOLICITOR

                             /s/ Benjamin Field
                             Benjamin H. Field
                             Divisional Deputy City Solicitor
                             Meghan Claiborne
                             Deputy City Solicitor
                             Lydia Furst
                             Deputy City Solicitor
                             City of Philadelphia Law Department
                             1515 Arch Street, 15th Floor
                             Philadelphia, PA 19102
                             (215) 683-5024
                             benjamin.field@phila.gov

Dated: May 12, 2021




                               6
        Case 2:21-cv-01609-CDJ Document 18 Filed 05/12/21 Page 10 of 10




                               CERTIFICATE OF SERVICE

       I, Meghan E. Claiborne, hereby certify that I caused to be served today one copy of the
foregoing Motion to Dismiss and Memorandum of Law in Support upon all counsel of record
via CM/ECF.




                                                  /s/ Meghan E. Claiborne
                                                  Meghan E. Claiborne
                                                  City of Philadelphia Law Department

Dated: May 12, 2021
